DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a features selection unit configured to select” in claims 1-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite the limitation “an image classified as a disease image” in the feature selection clause. The limitation renders the claims indefinite because it is not clear whether the disease image corresponds to the earlier recited disease image (see the first CNN clause) or a new/different disease image. For the purpose of further examination, the limitation has been interpreted has “an image classified as the disease image.”
Claims 1 and 16 further recite the limitation “a feature indicative of diabetic retinopathy” in the second CNN clause. The limitation renders the claims indefinite because it is not clear whether this feature corresponds to one of the earlier recited feature (see preamble) or a new/different feature. For the purpose of further examination, the limitation has been interpreted as “the features indicative of diabetic retinopathy.”
Claims 2-15 and 17 depend from claims 1 and 16 and therefore inherit all deficiencies of claims 1 and 16 discussed above.
Claim 3 further recites the limitation “a plurality of second convolutional neural networks.” The limitation renders the claim indefinite because claim 1 already recites only one second CNN. It is not clear whether the plurality of second CNNs include the one recited in claim 1 or a new/different set of CNNs. For the purpose of further examination, the limitation has been interpreted as “the second convolutional network configured to process.”
Claim 4 further recites the limitation “the location.” There is no antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “a location.”
Claim 7 further recites the limitation “may be.” The limitation renders the claim indefinite because it is not clear whether the subject matter of claim 7 is required or not due to the use of the term “may.” For the purpose of further examination, the limitation been interpreted as “a different type of feature that is associated with diabetic retinopathy.”
Claim 8 depends from claim 7 and therefore inherit all deficiencies of claim 7 discussed above.
Claims 11 and 13 recite references to Figs. 4 and 5 of the disclosure. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. See MPEP § 608.01(m). For the purpose of further examination, claims 11 and 13 have been interpreted as using CNNs with multiple layers including one or more softmax layer and one or more fully-connected layer.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
Claim 17 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals. Transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter). See MPEP 2106(I).  Claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter. See MPEP 2106(I). Amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (“2sRanking-CNN: A 2-stage ranking-CNN for diagnosis of glaucoma from fundus images using CAM-extracted ROI as an intermediate input,” BMVC 1 May 2018 Computer Science), in view of Quellec et al. (“Deep image mining for diabetic retinopathy screening,” Medical Image Analysis 39 (2017) 178–193), hereinafter referred to as Jun and Quellec, respectively.
Regarding claim 1, Jun teaches an apparatus (Jun pg. 6-7: “We tested on a 32 GB server with two NVIDIA Titan X GPUs and an Intel CoreTM i7-6700K CPU. The operating system is Ubuntu 16.04, and the development of the CNN model uses Python-based machine learning libraries including Keras, Scikit-learn [11], and TensorFlow[1]”) for detecting features indicative of normal, suspicious, or glaucoma in retinal images (Jun Title), the apparatus comprising: 
a first convolutional neural network configured to process image data of a retinal image to classify the retinal image as a normal image or a disease image (Jun Abstract: “we propose a 2-stage ranking-CNN that classifies fundus images as normal, suspicious, and glaucoma”; Jun Fig. 1 & pg. 3: “2sRanking-CNN consist of first stage ranking-CNN, steps to extract ROI from CAM (CAM-extracted ROI), and second stage ranking-CNN”); 
a feature selection unit configured to select a feature of interest in an image classified as a disease image by the first convolutional neural network (Jun Abstract: “the extracted ROI was also found to overlap with the diagnostic criteria of the physician”; Jun Fig. 1 & pg. 3 pg. 3: “In the CAM-extracted ROI stage, the CAM mask filter image is combined with the original fundus image to become the ROI”); and 
a second convolutional neural network configured to process image data of the selected feature to determine whether the selected feature is a feature indicative of a disease, e.g., glaucoma (Jun Abstract, Fig. 1 & pg. 3 discussed above).
However, Jun does not appear to explicitly teach that the selected feature is a feature indicative of diabetic retinopathy.
Pertaining to the same field of endeavor, Quellec teaches that the selected feature is a feature indicative of diabetic retinopathy (Quellec Title & Quellec Abstract: “The proposed solution is applied to diabetic retinopathy (DR) screening in a dataset of almost 90,000 fundus photographs”).
Jun and Quellec are considered to be analogous art because they are directed to fundus image analysis using neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for a 2-stage ranking-CNN for diagnosis of retinal diseases from fundus images (as taught by Jun) to detect features indicative of DR (as taught by Quellec) because the detection of lesions for early diagnosis of potential DR can prevent blindness caused due to retinal pathologies such as DR (2 million cases) in addition to glaucoma (4.5 million cases) (Quellec pg. 178 left column).

Regarding claim 2, Jun, in view of Quellec, teaches the apparatus of claim 1, wherein the feature selection unit is configured to crop the retinal image to obtain a lower-resolution cropped image which includes the selected feature of interest, and to pass the image data of the cropped image to the second convolutional neural network (Jun Figs. 1-2; Quellec pg. 183 left column: “The resulting image is resized and cropped to 448 x 448 pixels”).

claim 3, Jun, in view of Quellec, teaches the apparatus of claim 2, wherein the feature selection unit is configured to select one of a plurality of predetermined image sizes according to a size of the feature of interest and to crop the retinal image to the selected image size, the apparatus further comprising: 
a plurality of second convolutional neural networks each configured to process image data for a different one of the plurality of predetermined image sizes (Jun pg. 6: “The original fundus image used as the input of the 1st-stage was resized to 512 x 512, and the output CAM was resized from 32 x 32 to 512 x 512 to use as a mask filter. The size of the fully-connected layer of the 2nd-stage was 2048 and the dropout rate was set to 0.5”; Quellec Table 1 & pg. 181 right column: “due to down-sampling, which occurs in pooling or convolutional layers with a stride greater than one … Because of down-sampling, these partial derivative tensors are of decreasing sizes”; Quellec pg. 191 left column & Eqn. A.1: “Let wl x hl denote the size of the sliding window and let sl denote its stride”), 
wherein the feature selection unit is configured to pass the image data of the cropped image to the corresponding second convolution neural network that is configured to process image data for the selected image size (Jun pg. 6 & Quellec pg. 191 left column & Eqn. A.1 discussed above; Quellec pg. 179 left column: “input images are convolved with multiple filters inside a sliding window (tens or hundreds of 3 x 3 to 5 x5 multichannel filters, typically)”).

Regarding claim 4, Jun, in view of Quellec, teaches the apparatus of claim 1, wherein the feature selection unit is configured to determine the location of a feature of interest according to which nodes are activated in an output layer of the first convolutional neural network (Jun pg. 4-5 & eqn. (1)-(2): “let fk(x,y) be the k-th activation of (x,y) spatial location of an input image … define Mc as the CAM for class C, then Mc(x,y) for (x,y) spatial location is as follows”).

claim 5, Jun, in view of Quellec, teaches the apparatus of claim 1, wherein the first convolutional neural network is configured to classify the retinal image by assigning one of a plurality of grades to the retinal image, the plurality of grades comprising a grade indicative of a normal retina and a plurality of disease grades each indicative of a different diabetic retinopathy stage (Jun pg. 2: “we propose a 2-stage ranking-CNN (2sRanking-CNN) classifying fundus images labeled normal, suspicious, and glaucoma”; Jun pg. 4: “Age estimation is a typical example, and disease with grade can also be an example. Ranking-CNN creates N-1 small CNN models for class classification, and each model performs binary classification with one class as a reference point”; Quellec pg. 189 left column: “we observe that the detection performance of bright lesions (exudates and cotton-wool spots) decreases when red regions (hemorrhages and microaneurysms) are discovered: red lesions are indeed usually enough for detecting referable DR”; Quellec Fig. 5 & Table 3).

Regarding claim 6, Jun, in view of Quellec, teaches the apparatus of claim 5, wherein the plurality of disease grades comprises at least: 
a first disease grade indicative of background retinopathy; a second disease grade indicative of pre-proliferative retinopathy; and a third disease grade indicative of proliferative retinopathy (Quellec pg. 181 left column: “subtle microaneurysms in mild nonproliferative DR patients, which are not referable yet, should be associated with nonzero ω values”; Quellec pg. 183 right column: “For each eye, DR severity was graded … ‘absence of DR’, ‘mild non-proliferative DR (NPDR)’, ‘moderate NPDR’, ‘severe NPDR’ and ‘proliferative DR (PDR)’”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for a 2-stage ranking-CNN for diagnosis of retinal diseases from fundus images (as taught by Jun) to determine a plurality of retinopathy grades (as taught by Quellec) because the detection of lesions for early 

Regarding claim 7, Jun, in view of Quellec, teaches the apparatus of claim 1, wherein the second convolutional neural network is configured to classify the selected feature into one of a plurality of classes each indicative of a different type of feature that may be associated with diabetic retinopathy (Quellec Table 3: multiple types of lesions are detected, e.g., hard exudates, soft exudates, small red dots, hemorrhages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for a 2-stage ranking-CNN for diagnosis of retinal diseases from fundus images (as taught by Jun) to determine a plurality of retinopathy grades (as taught by Quellec) because the detection of lesions for early diagnosis of potential DR can prevent blindness caused due to retinal pathologies such as DR (2 million cases) in addition to glaucoma (4.5 million cases) (Quellec pg. 178 left column)

Regarding claim 8, Jun, in view of Quellec, teaches the apparatus of claim 7, wherein the plurality of classes comprises at least: 
a first class indicative of a normal retina (Jun pg. 2: “we propose a 2-stage ranking-CNN (2sRanking-CNN) classifying fundus images labeled normal, suspicious, and glaucoma … we expect our 2sRanking-CNN can be similarly applied to any medical imaging data with an intermediate state between normal and disease”; Quellec Fig. 1 & pg. 180 left column: “ConvNets to detect lesions or normal anatomical structures”); 
a second class indicative of a microaneurysm; a third class indicative of a haemorrhage; and a fourth class indicative of an exudate (Quellec pg. 189 left column: “we observe that the detection performance of bright lesions (exudates and cotton-wool spots) decreases when red Quellec Fig. 5 & Table 3).

Regarding claim 9, Jun, in view of Quellec, teaches the apparatus of claim 1, wherein the feature selection unit is configured to apply a shade correction algorithm to identify one or more bright lesion candidates and/or dark lesion candidates in the retinal image as the selected feature of interest (Quellec pg. 189 left column discussed above; also see Quellec pg. 183 left column: “Image preprocessing was adapted from min-pooling solution … the image is randomly rotated … contrast is modified (multiplicative factor range [60%, 167%])”).

Regarding claim 10, Jun, in view of Quellec, the apparatus of claim 1, wherein the first convolutional neural network comprises: 
a first plurality of layers comprising a plurality of convolutional layers and at least one max-pooling layer (Jun Fig. 1 & pg. 4: “To extract the CAM, the layer just before the softmax layer should be a global average pooling (GAP) or global max pooling, and not a fully-connected (FC) layer … we used 121-layer DenseNet as a sub-classifier”); 
a first fully-connected layer connected to the last layer of the first plurality of layers (Jun Fig. 1: the first FC layer is connected to the 121-DenseNet); and 
a first softmax layer connected to the first fully-connected layer, the first softmax layer being configured to assign the retinal image to one of a plurality of predefined grades based on an output of the first fully-connected layer (Jun Fig. 1 & pg. 5: “Unlike the 1st-stage, the 2nd-stage does not need to extract CAM, so a fully-connected layer can be used. Therefore, we used fully-connected, batch normalization [7], and dropout [13] layers after the 121-layer DenseNet to strictly prevent overfitting. Finally, the binary prediction of the two sub-classifiers is aggregated to determine the final class”).

claim 11, Jun, in view of Quellec, teaches the apparatus of claim 10, wherein the first plurality of layers, the first fully connected layer and the first softmax layer of the first convolutional neural network are configured as shown in FIG. 4 (Jun Fig. 1).

Regarding claim 12, Jun, in view of Quellec, teaches the apparatus of claim 1, wherein the second convolutional neural network comprises: 
a second plurality of layers comprising a plurality of second convolutional layers and at least one second max-pooling layer; a second fully-connected layer connected to the last layer of the second plurality of layers; and a second softmax layer connected to the second fully-connected layer, the second softmax layer being configured to assign the retinal image to one of a plurality of predefined grades based on an output of the second fully-connected layer (Jun Fig. 1 & pg. 5 discussed above).

Regarding claim 13, Jun, in view of Quellec, teaches the apparatus of claim 12, wherein the second plurality of layers, the second fully-connected layer and the second softmax layer of the second convolutional neural network are configured as shown in FIG. 5 (Jun Fig. 1).

Regarding claim 14, Jun, in view of Quellec, teaches the apparatus of claim 10, wherein the at least one first maxpooling layer and/or the at least one second max-pooling layer are configured to use a stride of 2 (Quellec Fig. 2: “max-pooling operations (size = 2 x 2, stride = 2)”; Quellec pg. 183 right column: “To show the generality of the approach, the popular AlexNet structure was also evaluated ... Downsampling was done dynamically, using a mean pooling operator with a stride of 2 and a window size of 2 x 2 pixels”; Quellec Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for a 2-stage ranking-CNN for diagnosis of retinal diseases from fundus images (as taught by Jun) to use a stride of 2 

Regarding claim 15, Jun, in view of Quellec, teaches the apparatus of claim 10, and further teaches that it was known to apply zero-padding after each convolutional layer to the first convolutional neural network and/or the second convolutional neural network is configured (Quellec pg. 181 right column: “A brute-force solution for reducing those artifacts would be to (1) compute the π tensor according to eq. (3), (2) record the maximal πn,x∗,y∗ values and (3) set the corresponding mn,x∗,y∗ values to zero”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for a 2-stage ranking-CNN for diagnosis of retinal diseases from fundus images (as taught by Jun) to use zero-padding (as taught by Quellec) because the combination can reduce the artifact (Quellec pg. 181 right column).

Regarding claim 16, Jun, in view of Quellec, teaches that the apparatus performs a method of detecting features as described in claim 1 (Jun Fig. 1). Therefore, claim 16 is rejected using the same rationale as applied to claim 1 discussed above. 

Regarding claim 17, Jun, in view of Quellec, teaches a computer-readable storage medium arranged to store computer program instructions which, when executed, perform the method of claim 16 (Jun pg. 6-7: “We tested on a 32 GB server with two NVIDIA Titan X GPUs and an Intel CoreTM i7-6700K CPU. The operating system is Ubuntu 16.04, and the development of the CNN model uses Python-based machine learning libraries including Keras, Scikit-learn [11], and TensorFlow[1]”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667